COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-16-00874-CV
Style:                   Dobie Whiteside and Olita Whiteside v. Paddock Homeowners
                         Association Inc.
Date motion filed*:      February 6, 2017
Type of motion:          Agreed Motion for Counsel to Withdraw as Attorney of Record, with
                         Confirmation Letter by Appellants, and Exhibit of Declaration of
                         Inability to Pay
Party filing motion:     Appellants’ Counsel, Sharon Hemphill
Document to be filed:    N/A

Is appeal accelerated?      No.

Ordered that motion is:
       Granted
             If document is to be filed, document due: N/A
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On January 24, 2017, this Court’s Order dismissed as moot the appellants’ pro se
       motion to remove their attorney because it was not filed by their counsel. Thus,
       appellants’ agreed motion for counsel to withdraw as attorney of record is granted
       because it complies with Rule 6.5. See TEX. R. APP. P. 6.5(a), (b), 10.1(a)(5), 10.3(a).
       Accordingly, the Clerk of this Court is directed to remove Sharon Hemphill as counsel
       for appellants. Ms. Hemphill is ordered to comply with her notification obligations to
       appellants under Rule 6.5(c) by filing a notice with the Clerk of this Court within ten
       days of this order. See id. 6.5(c), 34.6(b)(1), 35.3(b)(2)–(3), 38.6(a). The Clerk of this
       Court has requested the indigent clerk’s record from the district clerk.

Judge’s signature: /s/ Evelyn V. Keyes
                                                 Acting for the Court

Date: February 14, 2017



November 7, 2008 Revision